Rugg, C.J.
These are actions of tort wherein each of the plaintiffs seeks to recover compensation for personal injuries sustained by reason of collision between an automobile in which they were riding and another automobile driven by Herbert Hamel, a brother of the defendant. The question of law is, whether there was sufficient evidence to warrant the jury in finding that the second automobile was driven by an agent of the defendant acting within the scope of his authority. The chief of police of the town where the accident occurred testified that he had a talk with the defendant in the presence of his brother of the following tenor: “ I asked Louis Hamel if Herbert was working for him and he says, he was .... Working for him at the time of the accident. I says: ‘ Do you know you had no right to hire him as he had only an operator’s license? ’ He didn’t make no reply to me. ‘You are hiring him contrary to law.’ . . . He made no reply to that. Well, he said he was working for him.” This testimony, if believed, was sufficient to warrant an inference that the automobile at the time of the collision was being driven by his brother while employed by the defendant and acting within the scope of his authority. Kenyon v. Vogel, 250 Mass. 341. McDonough v. Vozzela, 247 Mass. 552. The cases at bar are distinguishable from decisions like Washburn v. R. F. Owens Co. 252 Mass. 47.
The exceptions are sustained. Entries of verdicts for defendant under leave reserved are set aside. The original verdicts returned by the jury are to stand. Judgment is to be entered for the plaintiff in each case for the amount found by the original verdict of the jury. Kaminski v. Fournier, 235 Mass. 51.

So ordered.